Exhibit 10.30




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
December 22, 2018 (the “Effective Date”), by and between Richard F. Dauch (the
“the Executive”) and Delphi Powertrain Systems LLC (“Delphi Powertrain Systems),
and, for the specific purposes described herein, Delphi Technologies PLC (the
“Company”).
WITNESSETH THAT:
WHEREAS, Delphi Powertrain Systems desires to employ the Executive from and
after the Employment Commencement Date (as defined below) and the Executive
desires to perform services for, and to be employed by, Delphi Powertrain
Systems in such capacity, all on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth in this Agreement, Delphi Powertrain Systems, the Company
and the Executive agree as follows:
1.Term. Subject to the terms and conditions of this Agreement, Delphi Powertrain
Systems hereby agrees to employ the Executive for the Agreement Term (as defined
below), and the Executive hereby agrees to remain in the employ of Delphi
Powertrain Systems and to provide services during the “Agreement Term” which
shall be the period beginning on January 7, 2019 (the “Employment Commencement
Date”) and ending on the date that this Agreement is terminated in accordance
with Section 4 hereof.
2.    Performance of Services. The Executive’s employment during the Agreement
Term shall be subject to the following:
(a)Positions. During the Agreement Term, while the Executive is employed by
Delphi Powertrain Systems, the Executive shall be seconded to the Company, shall
serve as the Chief Executive Officer of the Company, and shall devote his full
time, energies and talents to performing duties for the Company as directed by
the Board of Directors of the Company (the “Board”) or its designee. As of the
Employment Commencement Date, the Executive shall also be appointed to the Board
and the Executive agrees to serve in such capacity as requested by the Company
and without additional compensation.
(b)Performance of Duties. The Executive agrees that he shall perform his duties
faithfully and efficiently and to the best of his abilities, subject to the
directions of the Board or its designee. The Executive’s duties may include
providing services for both the Company and its affiliates. The Executive shall
have such authority, power, responsibilities and duties as are inherent in his
positions (and the undertakings applicable to his positions) as in effect from
time to time and necessary to carry out his responsibilities and the duties
required of him hereunder. The Executive shall be permitted to perform services
from the [Company] office located in Kokomo, Indiana (the “U.S. Office
Location”) subject to required travel to the Company’s principal corporate
office as required for the performance of his duties hereunder. In




--------------------------------------------------------------------------------

Exhibit 10.30




the event that the Company’s principal corporate office is relocated to the
United States, the Board may require the Executive to relocate to a location in
reasonable proximity to the United States principal corporate office and to
perform his services primarily from such location.
(c)Outside Activities. Notwithstanding the foregoing provisions of this Section
2, during the Agreement Term, the Executive may devote reasonable time to the
supervision of his personal investments and activities involving professional,
charitable, community, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
other organizations, and similar types of activities, to the extent that such
other activities do not, in the judgment of the Board, interfere with the
performance of the Executive’s duties under this Agreement, violate the terms of
this Agreement or otherwise conflict in any material way with the business of
the Company or any of its affiliates; provided, however, that the Executive
shall not serve on the board of any business, or hold any other position with
any business, without the prior consent of the Board and, in no event, shall the
Executive serve on the board of more than one for profit business
3.    Compensation. Subject to the terms of this Agreement, during the Agreement
Term, while the Executive is employed by Delphi Powertrain Systems, the
Executive shall be compensated for his services as follows:
(a)Base Salary. For each twelve (12)-consecutive month period of the Agreement
Term the Executive’s annual rate of “Base Salary” shall be equal to $1,100,000.
The Executive’s Base Salary shall be payable in installments in the same manner
as salary is paid to similarly-situated employees of Delphi Powertrain Systems.
The Executive’s rate of Base Salary shall be reviewed from time to time in
accordance with normal business practices with any changes to be approved by the
Board.
(b)Annual Incentive. Bonus. For each calendar year during the Agreement Term,
the Executive shall be eligible to participate in the Company’s annual incentive
plan (the “Annual Incentive Plan”). The amount of the annual incentive payable
to the Executive for any calendar year under the Annual Incentive Plan (the
“Annual Bonus”) shall be based upon the achievement of applicable performance
targets and individual performance, all as determined by the Human Resources
Compensation Committee of the Board (the “Compensation Committee”). Without
limiting the generality of the foregoing, the Executive’s target Annual Bonus
for the 2019 calendar year shall be equal to one hundred percent (125%) of the
Executive’s Base Salary and the maximum Annual Bonus payable for the calendar
year is two hundred percent (200%) of the target Annual Bonus. For the 2019
calendar year, the key performance criteria upon which the Annual Bonus are
expected to be based are Net Income (50%) and Cash Flow Before Financing (50%).
The Annual Bonus for any calendar year may be prorated for a partial year;
provided, however, that the Annual Bonus for calendar year 2019 will not be
subject to proration solely because the Agreement Term does not begin on January
1, 2019. Payment of the Annual Bonus and all terms and conditions thereof are
subject to the terms of the Annual Incentive Plan.
(c)Long-Term Incentive Compensation.




--------------------------------------------------------------------------------

Exhibit 10.30




(i)    As of the Employment Commencement Date and as an inducement for the
Executive to accept employment in accordance with the terms of this Agreement,
the Executive shall be granted a non-qualified stock option (the “Inducement
Stock Option”) with an approximate value of $5,000,000 (determined under the
Black-Sholes method). The exercise price of the Inducement Stock Option shall be
equal to the average of the high and low trading price of a share of the
Company’s shares on the Employment Commencement Date and the Inducement Stock
Option will vest ratably over five years on the anniversary of the Employment
Commencement Date, subject to the terms in the stock option agreement attached
hereto as Exhibit A.
(ii)    For each year during the Agreement Term, the Executive shall be eligible
to participate in the Delphi Technologies PLC Long-Term Incentive Plan (or
successor plan, the “Incentive Plan”). The annual target award under the
Incentive Plan shall be denominated in Company shares and, for any year, may
consist of such forms of awards as may be permitted under the terms of the
Incentive Plan as determined by the Compensation Committee in its sole
discretion. Notwithstanding the foregoing, the value of the Executive’s annual
target award for the 2019 calendar year (and the performance period 2019-2021)
shall be $5,500,000 and is expected to consist of (A) 33% percent in the form of
time-vested restricted stock units that vest annually over three years, and (B)
67% in the form of performance restricted stock units tied to the Company
performance with the key metrics being Return on Invested Capital (ROIC) (50%)
and Relative Total Shareholder Return (50%). All awards under the Incentive Plan
shall be evidenced by an award agreement setting forth the terms and conditions
of the applicable award. As a condition of receiving a long-term incentive award
grant for 2019, the Executive shall be required to execute a confidentiality and
non-interference agreement that shall be provided to the Executive for execution
at the time of the initial grant under the Incentive Plan in the form attached
hereto as Exhibit B.
(d)Expenses. The Executive is authorized to incur reasonable expenses for
entertainment, travel, meals, lodging and similar items in promoting the
business of the Company and its affiliates, including transportation from the
U.S. Office Location to London (or other applicable locations) for businesses
purposes, as provided in the Company’s business expense policy. For a period of
up to twelve (12) months after the Employment Commencement Date, while the
Executive is on business in London, the Executive be provided with the use of an
apartment or other appropriate accommodations or shall be provided with
reasonable financial assistance for such accommodations. The Company will pay
all associated taxes with the temporary living benefit.
(e)Benefits and Perquisites.
(i)    The Executive shall be eligible to participate in employee benefit plans,
programs and arrangements, to the extent and on substantially the same terms as
those benefits are provided from time to time to similarly-situated senior
management employees whose principal place of employment is the United States,
including vacation programs, fringe benefit programs, retirement plans, and
welfare plans, subject in all cases




--------------------------------------------------------------------------------

Exhibit 10.30




to the eligibility requirements thereof, and the Delphi Technologies PLC
Executive Change in Control Severance Plan (“Executive CIC Severance Plan”). The
Executive will not be entitled to benefits under the Delphi Technologies PLC
Executive Severance Plan (the “Executive Severance Plan”). Notwithstanding
anything in the Executive CIC Severance Plan to the contrary, if a Change in
Control (as defined in the Executive CIC Severance Plan) occurs as a result of a
transaction between the Company and American Axle & Manufacturing, Inc. (or any
of its affiliates), the Executive will not be entitled to receive benefits under
the Executive CIC Severance Plan as a result of or in connection with such
transaction and, by entering into this Agreement, the Executive hereby waives
any and all rights he may otherwise have under the Executive CIC Severance Plan
under such circumstances. Without limiting the generality of the foregoing, the
Executive shall be entitled to twenty (20) days of paid vacation and five (5)
designated time off days for each calendar year during the Agreement Term
(prorated for any partial year).
(ii)    The Executive shall receive a one-time perquisite allowance of $40,000
to be paid within thirty days of hire to assist with the Executive’s transition
to the company.
(iii)    In the event that the Company’s principal corporate office is
relocated, the Executive shall be entitled to relocation benefits under the
Company’s relocation program to the extent relocation from the U.S. Office
Location shall be required at that time.
(iv)    The Executive shall be subject to the provisions of the Company’s tax
equalization policy for employees seconded from the United States to the United
Kingdom. The Executive shall be notified and subject to revisions of the policy
that may be issued during his secondment. The tax equalization policy is
designed to assure that the Executive does not incur additional tax liability as
a result of his secondment in excess of the tax liability that he would have
incurred in the United States had he not been seconded. During the course of the
Executive’s secondment, a hypothetical tax shall be computed and withheld from
the Executive’s monthly Base Salary, which is an approximation of his annual tax
liability on his base income had his principal work location remained in the
State of Indiana, United States. The Executive’s long-term incentive
compensation and Inducement Grant (collectively, “Stock Compensation”) is also
subject to the hypothetical tax. If the Executive receives any commissions,
bonuses or incentives in addition to Base Salary and Stock Compensation, they
are also subject to the hypothetical tax. The final hypothetical tax shall be
calculated by an accounting program as the Executive’s tax return is finalized
each year, which determines the Executive’s final actual income tax obligation
for the year. The Company shall be responsible for home and/or seconded country
taxes greater than the final hypothetical tax, which was incurred as a result of
the Executive’s secondment. The settlement of taxes is subject to final review
of any taxes paid on the Executive’s behalf or advances provide to the Executive
as part of a tax settlement. However, because the Company is undertaking the
obligation to pay the Executive’s taxes in excess of his hypothetical tax under
its tax equalization policy, the amount of any secondment country tax refunds
received by the




--------------------------------------------------------------------------------

Exhibit 10.30




Executive and final hypothetical tax settlement due from the Executive must be
paid to the Company.
(v)    The Executive will be provided, at no cost to him, the services of KPMG
to prepare his home and/or seconded country tax returns.
4.    Termination. Delphi Powertrain Systems (or the Company on behalf of Delphi
Powertrain Systems) or the Executive may terminate the Agreement Term and the
Executive’s employment hereunder at any time for any reason or no reason without
any breach of this Agreement by providing the other party with at least six
months advance written notice; provided, however, that no advance notice is
required for a termination by the Company for Cause (within the meaning of the
Executive Severance Plan) and any termination by the Executive for Good Reason
(as defined in paragraph 5(d)) shall be subject to notice as described in
paragraph 5(d). The date on which the Executive’s employment with Delphi
Powertrain Systems and its affiliates is terminated is referred to herein as the
“Termination Date”.
5.    Rights Upon Termination. The Executive shall be entitled to the following
payments and benefits if the Executive’s Termination Date occurs during the
Agreement Term:
(a)    If the Executive’s Termination Date occurs for any reason during the
Agreement Term, including termination of the Agreement Term as described in
Section 1, the Executive will be entitled to the following payments and
benefits: (i) the Executive’s earned but unpaid Base Salary for the period
ending on the Termination Date, payable within thirty (30) days following the
Termination Date (or such earlier date required by applicable law); (ii) payment
for unused vacation days, as determined in accordance with the applicable
vacation policy as in effect from time to time, payable within thirty (30) days
following the Termination Date (or such earlier date required by applicable
law); (iii) any other payments or benefits to be provided to the Executive by
Delphi Powertrain Systems or the Company pursuant to any employee benefit plans
or arrangements, to the extent such amounts are due from Delphi Powertrain
Systems or the Company, as applicable; and (iv) any unreimbursed business
expenses payable pursuant to Section 3 for the period ending on such
termination.
(b)    If the Executive’s Termination Date occurs during the Agreement Term due
to a Qualifying Termination (as defined below), the Executive will be entitled
to the following payments and benefits: (i) a cash payment (the “Cash Severance
Payment”) equal to (A) the sum of (I) the Base Salary plus (II) the target
Annual Bonus for the year in which the Termination Date occurs, (B) divided by
twelve (12), and (C) multiplied by eighteen (18); and (ii) a prorated portion of
the Executive’s long-term incentive awards under the Incentive Plan that are
outstanding as of the Termination Date determined (A) in the case of time-vested
awards, by (I) multiplying the total number of shares subject to the outstanding
award by a fraction, the numerator of which is number of months in the vesting
period elapsed prior to the Termination Date and the denominator of which is the
total number of months in the vesting period, and (II) subtracting from the
number of shares determined under clause (I), the total number of shares that
had vested prior to the Termination Date in accordance with the terms of the
award, and (B) in the case of performance-based awards, by multiplying the
number of shares subject to the outstanding award (assuming performance at the
target level of performance) by a fraction, the




--------------------------------------------------------------------------------

Exhibit 10.30




numerator of which is the number of months in the performance period elapsed
prior to the Termination Date and the denominator of which is the total number
of months in the performance period. The Cash Severance Payment will be paid in
a lump sum on the Payment Date and the long-term incentive awards will be
settled on the Payment Date, provided, in each case, that the Release
Requirements are satisfied (as described in paragraph 5(e)) as of the Payment
Date. If the Release Requirements are not satisfied as of the Payment Date, the
Executive will not be entitled to any payments or benefits pursuant to this
paragraph 5(b).
(c)    The Executive will be entitled to severance benefits, if any, as a result
of his Termination Date if and to the extent provided in the CIC Executive
Severance Plan, or successor thereto; provided, however, that if the Executive
is entitled to benefits under the CIC Executive Severance Plan, he will not be
entitled to payments or benefits pursuant to paragraph 5(b).
(d)    For purposes of paragraph 5(b), the term “Qualifying Termination” means
(i) termination of the Executive’s employment by the Company without Cause (as
defined in the Executive Severance Plan and other than by reason of death or
disability) or (ii) a termination of the Executive’s employment by the Executive
for Good Reason (as defined in the Executive Severance Plan). The Executive’s
termination of employment for Good Reason shall not be effective unless the
Executive provides notice to the Company of the existence of a condition
constituting Good Reason within sixty (60) days of the initial existence of the
condition, upon the notice of which the Company will have a period of thirty
(30) days during which it may remedy the condition before the condition will
constitute Good Reason and, if such condition is not remedied, the Executive’s
Termination Date will occur at the expiration of such thirty (30) day period.
(e)    The “Release Requirements” will be satisfied on a date if, as of such
date, (i) the Executive has executed a general release of claims provided by the
Company (the “Release”), (ii) the revocation period relating to the Release has
expired, and (iii) the Release is effective and has not been revoked.
Nothing in this Agreement shall be construed as requiring the Executive to be
treated as employed by Delphi Powertrain Systems or its affiliates for purposes
of any employee benefit plan or arrangement following the Termination Date. In
no event shall the Executive be entitled to duplicate benefits under this
Agreement and any benefit plan of the Company or any of its affiliates.
6.    Mitigation; No Offset. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other
employment.
7.    Assistance with Claims. The Executive agrees that, during the Agreement
Term and continuing for a reasonable period after the Executive’s termination of
employment, the Executive will assist the Company and its affiliates in defense
of any claims that may be made against the Company or any of its affiliates, and
will assist the Company and its affiliates in the prosecution of any claims that
may be made by the Company or any of its affiliates, to the extent that such
claims may relate to services performed by the Executive for the Company or any
of its




--------------------------------------------------------------------------------

Exhibit 10.30




affiliates. The Executive agrees to promptly inform the Company if he becomes
aware of any lawsuits involving such claims that may be filed against the
Company or any of its affiliates. The Company agrees to provide legal counsel to
the Executive in connection with such assistance (to the extent legally
permitted), and to reimburse the Executive for all of the Executive’s reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses and reasonable legal expenses. The Executive shall choose his legal
counsel in his reasonable sole discretion. For periods after the Executive’s
employment with the Company terminates, the Company agrees to provide reasonable
compensation to the Executive for such assistance. The Executive also agrees to
promptly inform the Company if he is asked to assist in any investigation of the
Company or any of its affiliates (or their actions) that may relate to services
performed by the Executive for the Company or its affiliates, regardless of
whether a lawsuit has then been filed against the Company or its affiliates with
respect to such investigation.
8.    Nonalienation. Except as otherwise required by law, the interests of the
Executive under this Agreement are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Executive or the Executive’s beneficiary.
9.    Withholding. All payments and benefits under this Agreement are subject to
withholding of all applicable taxes.
10.    Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Michigan, without regard to the
conflict of law provisions of any state.
11.    Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement shall be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).
12.    Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
13.    Successors. This Agreement shall be binding upon, and inure to the
benefit of, Delphi Powertrain Systems, the Company and their respective
successors and assigns and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
asset of Delphi Powertrain Systems or the Company and, to the extent applicable,
any successor will be substituted for Delphi Powertrain Systems and/or the
Company hereunder.




--------------------------------------------------------------------------------

Exhibit 10.30




14.    Notices. Any written notice required pursuant to this Agreement shall be
provided to the applicable party entitled to such notice at, in the case of the
Executive, his home address on file with the Company, and, in the case of Delphi
Powertrain Systems or the Company, at their principal corporate office. Each
party, by written notice furnished to the other party, may modify the applicable
delivery address, except that notice of change of address shall be effective
only upon receipt.
15.    Payment of Reimbursable Expenses. Any reimbursement payable to the
Executive pursuant to this Agreement shall be conditioned on the submission by
the Executive of all expense reports reasonably required under any applicable
expense reimbursement policy, and shall be paid to the Executive no later than
the last day of the calendar year following the calendar year in which the
Executive incurred the reimbursable expense. Any amount of expenses eligible for
reimbursement during a calendar year shall not affect the expenses eligibility
for reimbursement during any other calendar year. The right to reimbursement
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.
16.    Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment.
17.    Amendment. This Agreement may be amended or cancelled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as the Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof. In the event of the Executive’s death prior to the date that the
Executive receives payment of all amounts due and payable to the Executive under
this Agreement, such amounts shall be paid to the Executive’s estate. Without
limiting the generality of the foregoing, it is the intent of the parties that
all payments hereunder comply with the requirements of section 409A of Internal
Revenue Code of 1986, as amended (the “Code”) and applicable guidance issued
thereunder and that this Agreement shall be interpreted in accordance with such
intent.
18.    Entire Agreement. Except as otherwise noted herein or in any separation
agreement subsequently entered into by the Executive and Delphi Powertrain
Systems, the Company or any of their affiliates this Agreement constitutes the
entire agreement between the parties concerning the subject matter hereof and
supersedes all prior and contemporaneous agreements between the parties relating
to the subject matter hereof.
19.    Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original but both of which together will
constitute one and the same instrument. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.
20.    Special 409A Provisions. Notwithstanding any other provision of this
Agreement to the contrary, if any payment or benefit hereunder is subject to
section 409A of the Code and if such payment is to be paid on account of the
Executive’s separation from service (within the




--------------------------------------------------------------------------------

Exhibit 10.30




meaning of section 409A of the Code), if the Executive is a specified employee
(within the meaning of section 409A(a)(2)(B) of the Code), and if any such
payment or benefit is required to be made prior to the first day of the seventh
(7th) month following the Executive’s separation from service, such payment or
provision of benefit shall be delayed until the first (1st) day of the seventh
(7th) month following the Executive’s separation from service. To the extent
that any payments or benefits under this Agreement are subject to section 409A
of the Code and are paid or provided on account of the Executive’s termination
of employment or the Termination Date, the determination as to whether the
Executive has had a termination of employment (or separation from service) shall
be made in accordance with section 409A of the Code and the guidance issued
thereunder without application of any alternative levels of reductions of bona
fide services permitted thereunder. Any delayed payment shall be made without
liability for interest or other loss of investment opportunity. Any installment
payment to be made hereunder shall be treated as a separate payment for purposes
of section 409A.
IN WITNESS THEREOF, the Executive has hereunto set his hand, and Delphi
Powertrain Systems and the Company have each caused these presents to be
executed in its name and on its behalf, all as of the date first above written.
DELPHI POWERTRAIN SYSTEMS, LLC
BY: /s/ James D. Harrington
ITS: Senior Vice President, General Counsel, Secretary and Chief Compliance
Officer
DELPHI TECHNOLOGIES PLC
BY: /s/ Michael J. P. Clarke
ITS: Senior Vice President and Chief Human Resources Officer
EXECUTIVE
/s/ Richard F. Dauch
Richard F. Dauch
    




--------------------------------------------------------------------------------

Exhibit 10.30




EXHIBIT A
NONQUALIFIED STOCK OPTION INDUCEMENT AGREEMENT
    
This Nonqualified Stock Option Inducement Agreement (the “Agreement”) is made
effective as of January 7, 2019 (the “Grant Date”) by and between Delphi
Technologies PLC (the “Company”), and Richard F. Dauch (the “Optionee”).
WHEREAS, as an inducement for the Optionee to accept employment with the Company
and its affiliates and to perform services for the Company as its Chief
Executive Officer, the Company agreed to grant to the Optionee a nonqualified
stock option and this Agreement sets forth the terms and conditions of such
nonqualified stock option that is being granted as an inducement to the
Optionee;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Optionee hereby agree as follows:
1.Administration/Interpretation of Agreement. This Agreement and the Option
evidenced hereby will be administered by the Compensation and Human Resources
Committee (the “Committee”) of the Board of Directors of the Company. Any
interpretation of this Agreement by the Committee and any decision made by it
with respect to the Option or this Agreement is final and binding on all
persons.
2.Grant of Option. Subject to the terms and conditions of this Agreement, on the
Grant Date, the Company hereby grants to the Optionee an option (the “Option”)
to purchase _____ ordinary shares of the Company (the “Option Shares”), at an
“Exercise Price” of $_____, subject to any adjustments provided for in this
Agreement. The Option shall constitute a nonqualified stock option and is not
intended to be an incentive stock option subject to section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
3.Vesting/Exercisability.
(a)    Twenty percent (20%) of the Option Shares subject to the Option shall
become vested upon each of the first, second, third, fourth and fifth
anniversaries of the Grant Date (each such date a “Vesting Date”), subject to
the Optionee’s continued employment with the Company and its affiliates on the
applicable Vesting Date.
(b)    No portion of the Option shall vest after the date on which the
Optionee’s employment with the Company and its affiliates terminates (the
“Employment Termination Date”) and any unvested portion of the Option shall be
forfeited effective as of the Employment Termination Date. Notwithstanding the
foregoing, in the event that the Optionee’s Employment Termination Date occurs
by reason of death, Disability (as




--------------------------------------------------------------------------------

Exhibit 10.30




defined below), termination by the Company without cause, or termination by the
Optionee for Good Reason (as defined below), the Option shall become fully
vested upon the Employment Termination Date. For purposes of this Agreement, the
term “Disability” means (i) a permanent and total disability that entitles the
Optionee to disability income payments under any long-term disability policy
provided by the Company under which the Optionee is covered, as such plan or
policy is then in effect or (ii) if the Optionee is not covered under a
long-term disability plan or policy provided by the Company at such time for
whatever reason, then a “permanent and total disability” as defined in Section
22(e)(3) of the Code and, in such case, the existence of any Disability will be
certified by a physician acceptable to the Company. For purposes of this
Agreement, the term “Good Reason” shall have the meaning specified in the
Company’s Long-Term Incentive Plan as in effect on the Grant Date (the
“Incentive Plan”).
(c)    No portion of the Option may be exercised unless it is vested in
accordance with the provisions of this Agreement. No portion of the Option may
be exercised after the Expiration Date of the Option (as described in Section
4).
4.Expiration. To the extent vested, the Option may be exercised prior to the
Expiration Date. For purposes of this Agreement, the “Expiration Date” shall be
the earliest of the following dates:
(a)    the tenth anniversary of the Grant Date;
(b)    if the Optionee’s Termination Date occurs on account of death or
Disability, the one year anniversary of the Termination Date;
(c)    if the Optionee’s Termination Date occurs by reason of termination by the
Company and its affiliates for Cause (as defined below), the Employment
Termination Date; and
(d)    if the Optionee’s Employment Termination Date occurs for any other
reason, the three (3) month anniversary of the Employment Termination Date.
For purposes of this Agreement, the term “Cause” shall have the meaning set
forth in the Incentive Plan.
5.Manner of Exercise.
(a)    The Option may be exercised in respect of a whole number of Option Shares
(and only in respect of a whole number) by written notice of exercise from the
Optionee (or, in the event of his death, his estate or other beneficiary) to the
Secretary of




--------------------------------------------------------------------------------

Exhibit 10.30




the Company at the Company’s principal executive offices, which notice must be
received prior to the Option’s Expiration Date. Subject to the following
provisions, the full Exercise Price for Option Shares purchased upon the
exercise of the Option shall be paid at the time of such exercise (except that,
in the case of an exercise arrangement approved by the Company and described
below, payment may be made as soon as practicable after the exercise).
(b)    Payment of the Exercise Price for the Option Shares in respect of which
the Option is exercised shall be satisfied through the surrender of ordinary
shares of the Company (“Shares”) to which the Optionee is otherwise entitled
upon exercise of the Option (net withholding) unless the Optionee (or other
person entitled to exercise) elects to pay such Exercise Price in cash or by
tendering, by either actual delivery of Shares or by attestation, Shares
acceptable to the Committee and valued at fair market value as of the day of
exercise, or in any combination thereof; provided, however, that Shares may not
be used to pay any portion of the Exercise Price unless the holder thereof has
good title, free and clear of all liens and encumbrances.
(c)    The Optionee (or other person entitled to exercise) may also elect to pay
the Exercise Price (and any applicable withholding taxes) upon the exercise of
an Option by irrevocably authorizing a third party, approved by the Committee,
to sell Shares (or a sufficient portion of the Shares) acquired upon exercise of
the Option and remit to the Company a sufficient portion of the sale proceeds to
pay the entire Exercise Price and any tax withholding resulting from such
exercise.
Tax withholding obligations shall also be subject to Section 6 of this
Agreement.
6.Withholding. This Option and all payments hereunder are subject to withholding
of all applicable taxes. Any withholding obligations relating to this Option
shall be satisfied through the surrender of Shares (or other amounts) to which
the Optionee is otherwise entitled upon exercise of the Option (net withholding)
unless the Optionee elects to satisfy such withholding as described in Section
4. Notwithstanding the foregoing, previously-owned Shares that have been held by
the Optionee or Shares to which the Optionee is entitled under the Option may
only be used to satisfy the minimum tax withholding required by applicable law
(or other rates that will not have a negative accounting impact).
7.Adjustments/Change in Control.
(a)    In the event that, as a result of any dividend or other distribution
(whether in the form of cash, Shares or other securities), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or




--------------------------------------------------------------------------------

Exhibit 10.30




exchange of Shares or other securities of the Company, issuance of warrants or
other rights to acquire Shares or other securities of the Company, issuance of
Shares pursuant to the anti-dilution provisions of securities of the Company, or
other similar corporate transaction or event affecting the Shares, or of changes
in applicable laws, regulations or accounting principles, an adjustment is
necessary in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Option, then the
Committee shall, subject to the requirements of Section 409A of the Code, adjust
equitably (a) the number and type of Shares (or other securities) subject to the
Option, (b) the Exercise Price (or, if deemed appropriate, make a cash payment
to the Optionee with respect to the Option).
(b)    Except as otherwise provided by the Committee, upon a Change in Control
(as defined below), a merger or consolidation involving the Company or any other
event with respect to which the Committee deems it appropriate, the Committee
may cause the Option to be canceled in consideration of (i) the full
acceleration of the Option and either (A) a period of at least ten (10) days
prior to such Change in Control, merger, consolidation or other event to
exercise the Option or (B) a payment in cash or other consideration to the
Optionee in an amount equal to the Intrinsic Value (as defined below) of such
Option (which may be equal to but not less than zero), which, if in excess of
zero shall be payable upon the effective date of the Change in Control, merger,
consolidation or other event, or (ii) a substitute award (which immediately upon
grant shall have an Intrinsic Value equal to the Intrinsic Value of such Option
and shall include terms and conditions not less favorable to the Optionee than
the terms and conditions of the Option). For purposes of the foregoing, (A) the
term “Change in Control” shall have the meaning as set forth in the Incentive
Plan, and (B) the term “Intrinsic Value” shall mean (I) the excess, if any, of
the price per Share or implied price per Share in the Change in Control over the
Exercise Price, multiplied by (II) the number of Shares covered by the Option.
8.Data Protection. By receiving the grant of the Option, the Optionee consents
to the holding and processing of personal information provided by the Optionee
to the Company or any of its affiliates, trustee or third party service
provider, for all purposes relating to the operation of the Option and this
Agreement. These include, but are not limited to (a) administering and
maintaining the Optionee’s records, (b) providing information to the Company,
its affiliates, trustees of any employee benefit trust, registrars, brokers or
third party administrators with respect to the Option (or the Shares subject to
the Option), (c) providing information to future purchasers or merger partners
of the Company or any of its affiliates, or the business in which the Optionee
works, or (d) transferring information about the Optionee to any




--------------------------------------------------------------------------------

Exhibit 10.30




country or territory that may not provide the same protection for the
information as the Optionee’s home country.
9.Prohibition on Repricing. Except as provided in Section 7 or except for
reductions in the Exercise Price of the Option approved by the Company’s
shareholders, the Exercise Price for the Option may not be decreased after the
Grant Date nor may the Option be surrendered to the Company as consideration for
the grant of a replacement Option with a lower exercise price or another equity
or equity-based award. Except as approved by the Company’s shareholders in no
event shall the Option be surrendered to the Company (or any of its affiliates)
in consideration for a cash payment if, at the time of such surrender, the
Exercise Price of the Option is greater than the then current Fair Market Value
of a Share.
10.Transferability. The Option may not be transferred, assigned or pledged
(whether by operation of law or otherwise) other than by the laws of descent and
distribution. The Option shall not be subject to execution, attachment or
similar process.
11.No Employment Rights. Nothing in this Agreement shall be considered to confer
on the Optionee any right to continue in the employ of the Company or any
affiliate or to limit the right of the Company or any affiliate to terminate the
Optionee’s employment.
12.No Stockholder Rights. The Optionee shall not have any rights as a
stockholder of the Company in respect of any of the Option Shares unless and
until Shares are issued to the Optionee following the exercise of the Option.
13.Governing Law. This Agreement shall be governed in accordance with the laws
of the State of Michigan.
14.Successors. This Agreement shall, except as herein stated to the contrary,
inure to the benefit of and bind the legal representatives, heirs, successors
and assigns of the parties hereto.
15.Binding Effect. This Agreement shall be binding on the Company and the
Optionee and on the Optionee’s heirs, legatees and legal representatives.
16.Amendment. This Agreement may not be changed or terminated orally but only by
an agreement in writing signed by the party against whom enforcement of any such
change or termination is sought.
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the Grant Date






--------------------------------------------------------------------------------

Exhibit 10.30






DELPHI TECHNOLOGIES PLC


By:_________________________________
Its:_________________________________


OPTIONEE


____________________________________
Richard F. Dauch








--------------------------------------------------------------------------------






EXHIBIT B
CONFIDENTIALITY AND NONINTERFERENCE AGREEMENT
In recognition of the critical role that you play as an executive with Delphi
Technologies PLC and/or one of its direct or indirect subsidiaries or affiliates
(collectively, “Delphi” or the “Company”), and as consideration for any and all
awards to be granted to you under the Delphi Technologies PLC Long-Term
Incentive Plan, as amended and restated (the “Plan”), and/or for other good and
valuable consideration, you (“Employee” or “you”) agree to the terms and
conditions of this Confidentiality and Noninterference Agreement (this
“Agreement”) as follows:
1.Covenants.
(a)    You acknowledge and agree that: (i) as an executive, you have been and
will be exposed to some of the most sensitive and confidential information
possessed by or relating to Delphi, including strategic plans, marketing plans,
information regarding long-term business opportunities and information regarding
the development status of specific Company products, as well as extensive
assessments of the competitive landscape of the industries in which the Company
competes; and (ii) this information represents the product of the Company’s
substantial investment in research and innovation, is critical to the Company’s
competitive success, is disclosed to the Company’s executives only on a strictly
confidential basis and is not made accessible to the public or to the Company’s
competitors.
(b)    You further acknowledge and agree that: (i) the business in which the
Company is engaged is intensely competitive and that your position and
employment by Delphi has required, and will continue to require, that you have
access to, and knowledge of, valuable and sensitive information relating to
Delphi and its business, including, but not limited to, information relating to
its products and product development, pricing, engineering and design
specifications, trade secrets, customers, suppliers, unique and/or proprietary
software and source code and marketing plans (collectively, “Confidential
Information”); (ii) the direct or indirect disclosure of such Confidential
Information would place the Company at a serious competitive disadvantage and
would do serious damage, financial and otherwise, to the business of the Company
and may constitute misappropriation and/or improper use of trade secrets in
violation of applicable laws; (iii) you have been and will be given access to,
and have been or will be able to develop relationships with, customers,
suppliers and employees of the Company at the time and expense of the Company;
and (iv) by your training, experience and expertise, your services to the
Company are, and will continue to be, extraordinary, special and unique.
(c)    You acknowledge and agree that you will keep in strict confidence, and
will not, directly or indirectly, at any time during or after your employment
with Delphi, disclose, furnish, disseminate, make available or use Confidential
Information of the Company or its customers or suppliers, without limitation as
to when or how you may have acquired such information, other than in the proper
performance of your duties to Delphi, unless and until such Confidential
Information is or shall become general public knowledge through no fault of
yours. You specifically acknowledge that all such information, whether written
or oral, or in electronic format, or maintained


730815556 00638439

--------------------------------------------------------------------------------




in your mind or memory and whether compiled by the Company, and/or you, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by the Company to maintain the secrecy of
such information, that such information is the sole property of the Company and
that any retention and use of such information by you during or after your
employment with Delphi (except in the course of performing your duties and
obligations as an executive) shall constitute a misappropriation of the
Company’s trade secrets. In the event that you are required by law to disclose
any Confidential Information, you agree to give Delphi prompt advance written
notice thereof and to provide Delphi with reasonable assistance in obtaining an
order to protect the Confidential Information from public disclosure.
(d)    You acknowledge and agree that: (i) the Business (as defined below) is
intensely competitive and conducted by Delphi throughout the world; and
(ii) reasonable limits on your ability to engage in activities that are
competitive with Delphi are warranted in order to, among other things,
reasonably protect the Confidential Information of Delphi and Delphi’s
reputation, customer relationships, goodwill and overall status in the
marketplace for which Delphi has invested substantial time and resources. You
acknowledge and agree that:
(i)    During your employment and for twelve (12) months after the termination
of your employment by you or by Delphi for any reason, you will not directly or
indirectly engage in Competition (as defined below) with Delphi; and
(ii)    During your employment and for twenty-four (24) months after the
termination of your employment by you or by Delphi for any reason, you will not
directly or indirectly:
(1)    Solicit for your benefit or the benefit of any other person or entity,
business of the same or of a similar nature to the Business (as defined below)
from any customer that is doing business with Delphi, provided that after
termination of your employment, this restriction shall not apply to any entity
that was not a customer of Delphi during the six (6) month period immediately
preceding the termination of your employment;
(2)    Solicit for your benefit or the benefit of any other person or entity
from any known potential customer of Delphi, business of the same or of a
similar nature to the Business that has been the subject of a known written or
oral bid, offer or proposal by Delphi, or of substantial preparation with a view
to making such a bid, proposal or offer, provided that after termination of your
employment, this restriction shall only apply to a potential customer if the
bid, proposal or offer, or substantial preparation for making a bid, proposal or
offer occurred during the six (6) month period immediately preceding the
termination of your employment;
(3)    Otherwise interfere with the Business of Delphi, including, but not
limited to, with respect to any relationship or agreement between Delphi and any
supplier to Delphi during the period of your employment, provided that after
termination of your employment, this restriction shall only apply to
relationships or agreements in effect during the six (6) month period
immediately preceding the termination of your employment; or





--------------------------------------------------------------------------------




(4)    Solicit for your benefit or the benefit of any other person or entity,
the employment or services of, or hire or engage, any individual who was known
to be employed or engaged by Delphi during the period of your employment,
provided that after the termination of your employment, this restriction shall
only apply to individuals who were so employed or engaged during the six (6)
month period immediately preceding the termination of your employment, and
provided further, that this restriction will not prohibit solicitation or hiring
of any individual whose employment was involuntarily terminated by Delphi,
provided at the time of such solicitation or hiring you are not engaged in
Competition with Delphi and no solicitation of such individual occurred while he
or she was employed by Delphi.
2.    Definitions.
(a)    For purposes of this Agreement, “Competition” by you shall mean your
engaging in, or otherwise directly or indirectly being employed by or acting as
a consultant or lender to, or being a director, officer, employee, principal,
agent, shareholder, member, owner or partner of, or permitting your name to be
used in connection with the activities of any other business or organization
anywhere in the world that competes, directly or indirectly, with Delphi in any
portion of the Business to which you either: (a) were assigned during your
employment (including any prospective business that was proposed as of the date
of termination), or (b) had substantial exposure during your employment;
provided, however, it shall not be a violation of this Agreement for you to
become the registered or beneficial owner of up to five percent (5%) of any
class of share of any entity in Competition with Delphi that is publicly traded
on a recognized domestic or foreign securities exchange, provided that you do
not otherwise participate in the business of such corporation.
(b)    For purposes of this Agreement, “Business” means the creation,
development, manufacture, sale, promotion and distribution of components,
integrated systems and modules, electronics and other products and services that
Delphi engages in or is preparing to become engaged in at the time of your
termination.
3.    Acknowledgements. You acknowledge that the Company would suffer
irreparable harm if you fail to comply with Paragraph 1, and that the Company
would be entitled to any appropriate relief, including money damages, equitable
relief and attorneys’ fees. You further acknowledge that enforcement of the
covenants in Paragraph 1 is necessary to ensure the protection and continuity of
the business and goodwill of the Company and that, due to the proprietary nature
of the business of the Company, the restrictions set forth in Paragraph 1 are
reasonable as to geography, duration and scope.
4.    Awards. For purposes of the Plan and any awards thereunder (“Awards”), if
you engage in conduct in breach of this Agreement prior to or at any time within
the one (1) year period after you receive a payment pursuant to any Award, then
such conduct shall be deemed to be a breach of the terms of such Award,
justifying cancellation or rescission of any such Award, as applicable.
5.    Injunctive Relief. You agree that the Company would suffer irreparable
harm if you were to breach, or threaten to breach, any provision of this
Agreement and that the Company would,





--------------------------------------------------------------------------------




by reason of such breach or threatened breach, be entitled to injunctive relief
in a court of appropriate jurisdiction, without the need to post any bond, and
you further consent and stipulate to the entry of such injunctive relief in such
a court prohibiting you from breaching this Agreement. This Paragraph 5 shall
not, however, diminish the right of the Company to claim and recover money
damages in addition to injunctive relief.
6.    Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid or unenforceable, the validity and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Agreement shall be held to be excessively broad as to duration, activity or
subject, such provisions shall be construed by limiting and reducing them so as
to be enforceable to the maximum extent allowed by applicable law. Furthermore,
a determination in any jurisdiction that this Agreement, in whole or in part, is
invalid or unenforceable shall not in any way affect or impair the validity or
enforceability of this Agreement in any other jurisdiction.
7.    Waiver. The failure of Delphi to enforce any terms, provisions or
covenants of this Agreement shall not be construed as a waiver of the same or of
the right of Delphi to enforce the same. Waiver by Delphi of any breach or
default by you (or by any other employee or former employee of Delphi) of any
term or provision of this Agreement (or any similar agreement between Delphi and
you or any other employee or former employee of Delphi) shall not operate as a
waiver of any other breach or default.
8.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon Delphi, any successor organization which shall succeed to Delphi
by acquisition, merger, consolidation or operation of law or by acquisition of
assets of Delphi and any assigns. You may not assign your obligations under this
Agreement.
9.    Disclosure of Existence of Covenants. You agree that while employed by
Delphi and for twenty-four (24) months thereafter, you will communicate the
contents of this Agreement to any person, firm, association, partnership,
corporation or other entity which you intend to be employed by, associated with
or represent.
10.    Notice to Delphi of Prospective Position. You agree that you will
promptly notify the Senior Vice President and General Counsel and the Senior
Vice President of Human Resources of Delphi if, at any time during your
employment or within twenty-four (24) months following the termination of your
employment with Delphi, you accept a position to be employed by, associated with
or represent any person, firm, association, partnership, corporation or other
entity. You further agree that you will provide Delphi with such information as
Delphi may request about your new position to allow Delphi to determine whether
such position and duties would likely lead to a violation of this Agreement
(except that you need not provide any information that would constitute
confidential or trade secret information).
11.    No Oral Modification. This Agreement may not be changed orally, but may
be changed only in a writing signed by the Employee and a duly authorized
representative of Delphi.





--------------------------------------------------------------------------------




12.    Entire Agreement. Although this Agreement sets forth the entire
understanding between you and Delphi concerning its subject matter, this
Agreement does not impair, diminish, restrict or waive any other restrictive
covenant, nondisclosure obligation or confidentiality obligation you may have to
Delphi under any other agreement, policy, plan or program of Delphi. You and
Delphi represent that, in executing this Agreement, the Employee and Delphi have
not relied upon any representations or statements made, other than those set
forth herein, with regard to the subject matter, basis or effect of this
Agreement.
13.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Michigan,
without regard to its conflicts of law principles. The parties hereby
irrevocably consent and submit to the jurisdiction of the federal and state
courts located within the state of Michigan in any matter arising out of or in
connection with, this Agreement.
I, Richard F. Dauch, have executed this Confidentiality and Noninterference
Agreement on the respective date set forth below:
Date:
        
(Signature)

Richard F. Dauch    
(Type/Print Name)






                        





